DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 10/21/2020. 
Claims 1-16 are pending in this application, with claims 1,10 and 16 being independent. 

Abstract
The abstract of the disclosure is objected to because the abstract does not set forth the nature and gist of the invention.
The abstract uses claim and title language without further refining it and does not set forth the nature and gist of the invention.
Correction is required. See MPEP § 608.01(b).



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference sign(s) not mentioned in the published disclosure description: 
Fig.17: 210,220 and 230

The drawings are objected to because Figure 9 is  missing informative text for each step box. See 35 U.S.C. 113 Drawings.  

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 

Specification
The disclosure is objected to because of the following informalities:
In the published the disclosure, All references for Fig.9 are missing
	
Appropriate correction is required.

Claim Objections
Claims 1,10 and 16 are objected to because of the following informalities:
In claim 1, line 8, “is difference” should read “is different”
In claim 10, line 13, “is difference” should read “is different” 
In claim 16, line 11, “is difference” should read “is different”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6,8,9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al. (US 2021/0298072 Al, hereinafter referred to as “Oh”) in view of MOON et al. (US 2017/0230986 Al, hereinafter referred to as “Moon”).
	
Regarding claims 1,10 and 13, Oh discloses a method of a user equipment (UE), a UE and an apparatus in a wireless communication system (Oh Fig.8 Para[0240] The terminal (i.e. UE) in the wireless system), the method comprising: receiving system information (Oh Fig.8 Ref:800 Para[0240] The terminal receives PBCH or SIB or RRC signal with information of channel access procedure from the base station); acquiring a channel access mode based on the system information (Oh Fig.8 Ref:800 Para[0240] The terminal is informed about whether a frame-based or a traffic-based channel access (i.e. channel access mode) is used); performing a channel access procedure (CAP) (Oh Fig.8 Ref:810 Para[0240-241] The terminal receives FFP and checks the channel access of the base station (i.e. CAP)) based on the channel access mode (Oh Fig.8 Ref:810 Para[0240-241] The FFP of the channel access mode is used); and transmitting an uplink signal based on a result of the CAP (Oh Fig.8 Ref:830,840 Para[0243] The terminal sends UL signal when the base station accessed the unlicensed band), wherein the channel access mode includes a first mode (Oh Fig.8 Para[0240] The traffic-based channel access (i.e. first mode)) and a second mode (Oh Fig.8 Para[0240] The frame-based channel access (i.e. second mode)). 
Oh does not explicitly disclose a CAP type of the first mode is different from a CAP type of the second mode and the acquired channel access mode is i) a channel access mode indicated by the system information between the first mode and the second mode based on the system information including information about the channel access mode, or ii) the first mode based on the system information not including the information about the channel access mode.

However, Moon from the same field of invention discloses a CAP type of the first mode (Moon Fig.1B Para[0014] The CCA operation (i.e. CAP type) for the LBE is performed additionally when the channel is busy and additional time is random which is different than the CCA operation of the FBE) is different from a CAP type of the second mode (Moon Fig.1A Para[0011] The CCA operation (i.e. CAP type) for the FBE is performed again after fixed frame period when the channel is busy) and the acquired channel access mode (Moon Fig.39 Para[0256] The UE is notified about variable structure 1 (i.e. acquired access mode FBE) or variable structure 2 (i.e. acquired access mode LBE)) is i) a channel access mode (Moon Fig.39 Para[0256] The UE uses variable structure 1 (i.e. access mode FBE) or variable structure 2 (i.e. access mode LBE) based on the information from the eNB) indicated by the system information (Moon Fig.39 Para[0256] The eNB sends variable structure information via broadcast control channel or SIB (i.e. system information)) between the first mode (Moon Fig.39 Para[0256] The variable structure 2 (i.e. second mode)) and the second mode (Moon Fig.39 Para[0256] The variable structure 1 for FBE (i.e. First mode)) based on the system information including information about the channel access mode (Moon Fig.39 Para[0256] The eNB dynamically selects between FBE and LBE method and notifies the UEs whether the variable structure 1 or 2 is used in a specific subframe), or ii) the first mode based on the system information not including the information about the channel access mode (Not given patentable weight due to non-selective option in the claim).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh to have the feature of “a CAP type of the first mode is difference from a CAP type of the second mode and the acquired channel access mode is i) a channel access mode indicated by the system information between the first mode and the second mode based on the system information including information about the channel access mode, or ii) the first mode based on the system information not including the information about the channel access mode.” as taught by Moon. The suggestion/motivation would have been to enhance the Moon Para[0101]).

Specifically for claims 10 and 16, Oh discloses the terminal (i.e. UE) and the apparatus that includes a transceiver (Oh Fig.10 Ref:1010 The transceiver), a processor (Oh Fig.10 Ref:1030 The processor) and memory (Oh Fig.10 Ref:1010 The memory).
Regarding claims 2 and 11, Oh in view of Moon discloses the method, the UE and the apparatus as explained above for Claim 1. Moon further discloses wherein the CAP type of the first mode includes a random backoff-based CAP (Moon Fig.1B Para[0014] The ECCA is random number of CCAs used after determining that the channel is busy).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh to have the feature of “wherein the CAP type of the first mode includes a random backoff-based CAP” as taught by Moon. The suggestion/motivation would have been to enhance the performance and fairness for unlicensed band usage (Moon Para[0101]).

Regarding claims 3 and 12, Oh in view of Moon discloses the method, the UE and the apparatus as explained above for Claim 1. Moon further discloses wherein the second mode is a mode in which the CAP and the signal transmission are performed in a period of a specific length based on a structure of periodically repeating the period of the specific length (Moon Fig.40 Para[0256,0258] The FBE uses frame structure (i.e. specific length and number of subframes) for transmitting uplink data).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh to have the feature of “wherein the second mode is a mode in which the CAP and the signal transmission are performed in a period of a specific length based on a structure of periodically repeating the period of the specific length” as taught by Moon. The suggestion/motivation would have been to enhance the performance and fairness for unlicensed band usage (Moon Para[0101]).
Regarding claims 4 and 13, Oh in view of Moon discloses the method, the UE and the apparatus as explained above for Moon further discloses wherein the CAP type of the first mode further includes a CAP in which it is determined whether a channel is idle during a predetermined first time period, and the CAP type of the second mode is a CAP in which it is determined whether a channel is idle for a predetermined second time period (Moon Fig.1A,1B Para[0011,0014] The CCA (i.e. second time period) for FBE and ECCA (i.e. first time period) for LBE are used for channel idle state determination).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh to have the feature of “wherein the CAP type of the first mode further includes a CAP in which it is determined whether a channel is idle during a predetermined first time period, and the CAP type of the second mode is a CAP in which it is determined whether a channel is idle for a predetermined second time period” as taught by Moon. The suggestion/motivation would have been to enhance the performance and fairness for unlicensed band usage (Moon Para[0101]).
Regarding claims 5 and 14, Oh in view of Moon discloses the method, the UE and the apparatus as explained above for Moon further discloses wherein the length of the first time period is larger than the length of the second time period (Moon Fig.1A,1B Para[0011,0014] The ECCA for LBE is larger than the CCA for FBE).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh to have the feature of “wherein the length of the first time period is larger than the length of the second time period” as taught by Moon. The suggestion/motivation would have been to enhance the performance and fairness for unlicensed band usage (Moon Para[0101]).
Regarding claim 6, Oh in view of Moon discloses the method, the UE and the apparatus as explained above for Claim 1. Moon further discloses wherein the second time period is included in the period of the specific length (Moon Fig.1B,40 Para[0011] The CCA is included in the subframe length which is FFP).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh to have the feature of “wherein the second time period is included in the period Moon. The suggestion/motivation would have been to enhance the performance and fairness for unlicensed band usage (Moon Para[0101]).
Regarding claim 8, Oh in view of Moon discloses the method, the UE and the apparatus as explained above for Claim 1. Oh further discloses wherein the uplink signal includes an uplink signal not including an uplink grant, the period of the specific length is configured for each of a base station (BS) and the UE, and the uplink signal is transmitted in the period of the specific length based on the result of the CAP, based on a downlink signal not being received in the period of the specific length configured for the UE (Oh Para[0217-218] The grant-free PUSCH transmission is performed in a COT for the base station when the unlicensed band is in the idle state after the CCA).
Regarding claim 9, Oh in view of Moon discloses the method, the UE and the apparatus as explained above for Claim 1. Oh further discloses wherein the uplink signal is transmitted in an unlicensed band (Oh Para[0217-218] The unlicensed band is assessed for idle state and uplink transmission).



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Moon and further in view of TSAI et al. (US 2020/0053798 Al, hereinafter referred to as “Tsai”).

Regarding claim 7, Oh in view of Moon discloses the method, the UE and the apparatus as explained above for Claim 1. Oh in view of Moon does not explicitly disclose wherein the UL signal includes a physical random access channel (PRACH), and based on an RACH occasion (RO) being configured as a boundary of the period of the specific length, the PRACH is transmitted in the RO based on the result of the CAP regardless of whether a downlink signal has been detected in the period of the specific length.
However, Tsai from a similar field of invention discloses wherein the UL signal includes a physical random access channel (PRACH), and based on an RACH occasion (RO) (Tsai Fig.13 Ref:1340,1330-1 Para[0111] The UE performs LBT operation and transmits preamble sequence in the RACH occasion if LBT is successful).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh and Moon to have the feature of “wherein the UL signal includes a physical random access channel (PRACH), and based on an RACH occasion (RO) being configured as a boundary of the period of the specific length, the PRACH is transmitted in the RO based on the result of the CAP regardless of whether a downlink signal has been detected in the period of the specific length” as taught by Tsai. The suggestion/motivation would have been to mitigate the impact of LBT failure and avoid the access latency increase (Tsai Para[0106]).



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Moon and further in view of WANG et al. (US 2021/0120583 Al, hereinafter referred to as “Wang”).
Regarding claim 15, Oh in view of Moon discloses the method, the UE and the apparatus as explained above for Claim 1. Oh in view of Moon does not explicitly disclose wherein the UE includes an autonomous driving vehicle communicable with at least one of a network or another autonomous driving vehicle other than the UE.
However, Wang from a similar field of invention discloses wherein the UE includes an autonomous driving vehicle communicable with at least one of a network or another autonomous driving vehicle other than the UE (Wang Para[0329] The UE is vehicle-mounted mobile device communicating with the network).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh and Moon to have the feature of “wherein the UE includes an autonomous driving vehicle communicable with at least one of a network Wang. The suggestion/motivation would have been to enhance the performance and fairness for unlicensed band usage (Wang Para[0101]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2019/0132882 to Li (Fig.19, associated paragraphs and Paragraphs:156-157).
2.	U.S. Patent Application Publication No. 2021/0105801 to Shimezawa (Fig.19 and associated paragraphs).
3.	U.S. Patent Application Publication No. 2019/0349998 to Bhattad (Fig.7, associated paragraphs and Paragraph:152).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage 





/SUDESH M PATIDAR/Examiner, Art Unit 2415